Citation Nr: 1730378	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  10-16 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



WITNESSES AT HEARING ON APPEAL

The Veteran and R. W.


INTRODUCTION

The Veteran completed active duty service with the United States Army from April 1968 to April 1971.  Among other medals, he is a recipient of the Purple Heart Medal.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In July 2015, the Board reopened the issue of service connection for bilateral hearing loss, and remanded the issues of service connection for bilateral hearing loss, asthma, and a low back disorder for additional claim development.  The appeal has now been returned to the Board for further adjudication.

In April 2015, the Veteran and his wife testified at the RO before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the claims folder.

The issue of entitlement to service connection for asthma and a low back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his bilateral hearing loss is related to his active duty service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist for Bilateral Hearing Loss Claim

Because the benefit is being granted in full, any development or notification actions under the Veterans Claims Assistance Act of 2000 (VCAA) do not avail the Veteran in pursuit of service connection for bilateral hearing loss.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  As such, a discussion of whether the VA has met its statutory and regulatory duties to notify and assist the Veteran with development of his claim is not necessary.

II. Entitlement to Service Connection

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. See id.  For reasons explained further below, the Board finds that the benefit of the doubt rule is applicable to Veteran's bilateral hearing loss claim.

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  For the first criterion of a service connection claim, a disability is considered current so long as it exists at the time the claim is filed or during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  But see Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (explaining that in certain circumstances evidence of a disability prior to the filing of the claim may be considered if it is sufficiently proximate so as to constitute a "current" disability).  Additionally, for certain diseases designated as chronic, medical nexus may be presumed under certain circumstances.  38 C.F.R. §§ 3.303(a), (b), 3.309(a).

For hearing loss claims, impaired hearing is considered a disability if: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Finally, organic diseases of the nervous system, such as sensorineural hearing loss, are considered chronic diseases within the parameters of 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Accordingly, for the purposes of presumptive nexus, the third criterion requiring a nexus between the in-service, event, disease or injury and the claimed disability may be satisfied in one of two ways.  First, the nexus element may be satisfied by evidence that the chronic disease at issue here manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  Or, alternatively, the Veteran may show entitlement to service connection by demonstrating a continuity of symptomology after discharge.  38 C.F.R. § 3.303(b); see generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A review of the Veteran's claims file reveals that he served for one year and one day of foreign service.  His military occupational specialty (MOS) was rough terrain forklift and loader operator.  Additionally, as stated above he is a recipient of the Purple Heart; the Veteran is also service-connected for PTSD related to a leg injury he sustained due to fragments from a mortar round explosion which he sustained in April 1970 near Da Nang, as documented by VA treatment records.  Service treatment records are negative for complaints, treatment, or a diagnosis consistent with bilateral hearing loss.

At the Veteran's September 2016 VA examination, the Veteran reported that he experienced noise exposure from M21 rifle fire, front end loaders, heavy equipment, gun fire, and combat in Vietnam.  However, at this examination as well as the Veteran's Board hearing, the Veteran reported that he had served as an engineer, which as noted above, is a description that is not necessarily reflective of the Veteran's MOS during service as documented by the record.  He reported that he did not have a history of occupational or recreational noise exposure or head injury.  An August 1995 VA examination report for an unrelated claim indicates that the Veteran's post-service occupational history consisted of working at the post office for 17 years, and then working at a company distributing telephone directories for eight years.  The Veteran then remained unemployed from 1993 onwards; although it appears that he was briefly employed in 2001.  

At the Veteran's April 2015 Board hearing, he indicated that he has had issues with hearing since leaving active duty service, and that his hearing became progressively worse over time.  A June 1998 VA examination, the Veteran had previously reported that his hearing became a "serious" problem from 1995 onwards but that it may have existed prior to that time.  He affirmatively reported no post-service occupational or recreational noise exposure, but did affirmatively report his in-service noise exposure.  At this time the examiner found him to have hearing loss secondary to noise exposure but did not provide a positive etiology opinion.  The Veteran was noted to appear to be "slightly hard of hearing" in a January 2003 VA treatment record and the Veteran complained of worsening hearing in June 2004.  A November 2004 audiology consult indicates a report of progressively decreased hearing bilaterally over a preceding number of years, and the Veteran denied previous hearing aid use, but did report military noise exposure, and that his mother had age related hearing loss.  He noted that he did not have hearing protection in service and denied occupational and recreational noise exposure.  He was subsequently fit for hearing aids.  He was diagnosed with sensorineural hearing loss that was mild sloping to profound; this is consistent with the Veteran's September 2016 VA examination diagnosis.  The September 2016 VA examiner appears to have provided a negative etiology opinion on the basis of lack of complaints in his service treatment records, but primarily stated that this opinion was provided on "lack of evidence in VBMS."  The examiner included some additional information in the "remarks" section of the examination report, but did not discuss the Veteran's report of continuity of symptoms.

Although the Veteran's service treatment records are silent for hearing issues, and the Veteran does not appear to have started receiving treatment for hearing loss until 2004, the Board finds that the Veteran has provided competent and credible evidence of continuity of symptoms that have gotten progressively worse upon separation from active duty service.  Moreover, the Veteran's personnel records as described above are consistent with the type of noise exposure described by the Veteran, and there are no indications that the Veteran's post-service occupational and recreational history is positive for significant noise exposure; in fact the Veteran has been consistently reported to the contrary since the 1990s.  As such, there is sufficient evidence of the first and second element of service connection.  Moreover, the Board notes that the evidence of record does not rebut the Veteran's competent and credible lay statements with regard to continuity of symptoms, as the negative nexus opinion provided did not address this evidence, and the Veteran's personnel records corroborate his reports of in-service noise exposure, while his VA treatment records corroborate his lack of post-service occupational and recreational noise exposure prior to his initial reports of progressively worsening hearing loss over the years following service.  Moreover, the Veteran's sensorineural hearing loss was attributed to noise exposure in June 1998, based on a report in which the only noise exposure noted was in-service noise exposure.  Accordingly, the Board finds that medical nexus may be presumed on the basis of the Veteran's competent and credible report of continuity of symptoms, his personnel records, and consistent reports contained throughout several years of VA treatment and examination records.  As such, entitlement to service connection for bilateral hearing loss is warranted here.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2016).  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA's duty to assist includes either procuring, or helping the claimant procure service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

At his April 2015 Board hearing, the Veteran indicated that he began receiving treatment for his back sometime in the late 70's, and that he received treatment for asthma five years after service approximately five years after service.  The record reflects that although the Veteran indicated that he received relevant medical treatment prior to June 1988 from the Lakeside and West Side VA hospitals in Chicago in November 2015.  These records are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  However, it does not appear that the AOJ attempted to collect the identified VA treatment records.  Therefore, as the July 2015 Board remand decision directed the AOJ to procure any identified outstanding VA treatment records, efforts to obtain these records should be made.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records and associate those records with the claims file as identified in the November 2015 correspondence from the Veteran's attorney.  Efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. After undertaking any necessary additional development, readjudicate the remaining issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


